Citation Nr: 0526354	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  98-17 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had active military service from August 1989 to 
October 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision which denied service 
connection for a psychiatric disability to include PTSD.  The 
Board remanded this claim in November 2003.  By a March 2005 
rating decision, VA's Appeals Management Center (AMC) granted 
service connection for generalized anxiety disorder, and this 
represents a complete grant of that aspect of the veteran's 
claim.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997).  The only issue remaining, then, is entitlement 
to service connection for PTSD. 


FINDINGS OF FACT

1.  By an April 1997 rating decision, the RO denied service 
connection for PTSD (in pertinent part) and the veteran 
perfected an appeal.  

2.  In a June 2005 document, the veteran indicated in writing 
that he wanted to withdraw his appeal; the Board received 
this request before it promulgated a decision.  


CONCLUSION OF LAW

The criteria for withdrawing the claim for service connection 
for PTSD have been met and the veteran's appeal is dismissed 
without prejudice.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal 
may be withdrawn in writing at any time prior to the 
promulgation of a decision by the Board.  Withdrawal may be 
made by the appellant or by his representative.  38 C.F.R. 
§ 20.204.  

By an April 1997 rating decision, the RO denied service 
connection for PTSD (in pertinent part) and the veteran 
perfected an appeal.  In a March 2005 supplemental statement 
of the case, the AMC continued to deny the veteran's claim.  
However, in a June 2005 document, the veteran indicated in 
writing that he wanted to withdraw his appeal; the Board 
received this request before it promulgated a decision.  

As a result of this withdrawal, no allegations of error of 
fact or law concerning the claim for service connection for 
PTSD remain before the Board and therefore the appeal is 
dismissed without prejudice.

ORDER

The claim for service connection for PTSD is dismissed 
without prejudice.  




	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


